DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Application No. JP2017-127552, filed on 29 June 2017.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Response to Amendment
4.	Acknowledgement is made that Claim 4 has been canceled and Claims 1 and 16 have been amended in the instant application presented herein. 

Response to Arguments
5.	Applicant’s arguments, see pages 6-9 of Remarks, filed 01 November 2021, with respect to the rejections of claims 1-3 and 5-16 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US 2010/0067430 A1) (hereinafter as Shinozaki) and in further view of Gopalakrishnan (US 2011/0082946 A1) (hereinafter as Gopalakrishnan).

Regarding Claim 1. Shinozaki teaches a communication system comprising: 
a reception apparatus (10-0 OR 10-1 OR 10-n) (pda or terminal, par [0064]);
 a transmission apparatus (30) that performs streaming to the reception apparatus (media server or server, par [0064]); and 
circuitry (20) configured to manage a state of a network that connects the reception apparatus to the transmission apparatus (the relay apparatus 20 includes a congestion judgement unit that judges whether the network is in a congested state, par [0071]) , and
 the circuitry communicating with both the reception apparatus and the transmission apparatus in order to manage manages a state of the network (fig.1, discloses the relay apparatus 20 connected to 
Shinozaki does not explicitly teach wherein the network including a first communication line that connects the transmission apparatus to the Internet and a second communication line that connects the reception apparatus to the Internet, the circuitry being connected to the Internet via a communication line that is separate from the first and second communication lines, wherein 
the first communication line is unstable in a connection state as compared with the second communication line.
However, Gopalakrishnan discloses a technique for managing network traffic using intermediate flow control including a first communication line that connects the transmission apparatus to the Internet (content providers 188 are connected to communications network 186) and a second communication line that connects the reception apparatus to the Internet (user devices 184 are connected to communications network 182), the circuitry being connected to the Internet via a communication line that is separate from the first and second communication lines (data  flow controller is separately connected to both communications networks 182 and 186) (see fig.1A and par [0028] discloses that the networks include Internet), wherein 
the first communication line is unstable in a connection state as compared with the second communication line (the data flow controller can actively respond to changing network conditions, par [0048], the quality of wireless connections vary widely, thus a wired communications network may be used instead of the wireless communications network, pars [0153] and [0156]. Also, the data intermediation devices can be a standalone network element, such a distinct network node (e.g., a different "box") that is connected to the network by wired and/or fiber-optic network connections using network communications protocols such as Internet Protocol and Ethernet, par [0114]).


Regarding Claim 14. The combined teachings of Shinozaki/Gopalakrishnan teach the communication system according to claim 1, wherein the transmission apparatus performs streaming of a moving image (Shinozaki: streaming data (video) stored on a media server 110 is output to an access point 130 from a wireless network gateway 120 and is transmitted as wireless data to a terminal 140 in real-time, pars [0004], [0058], and [0064]).

Regarding Claim 16, this apparatus claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. In particular, Shinozaki discloses an apparatus (relay apparatus 20, see fig.1) and Gopalakrishnan discloses an apparatus (data flow controller 180). 

8.	Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan and in further view of Melnyk et al. (US 2012/0290739 A1) (hereinafter as Melynk).

Regarding Claim 2. The combined teachings of Shinozaki/Gopalakrishnan teach the communication system according to claim 1 as discussed above.
 The combined teachings of Shinozaki/Gopalakrishnan do not explicitly teach wherein the first communication line has a delay or packet loss as compared with the second communication line.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Melnyk in Shinozaki/Gopalakrishnan to support different communication lines challenges. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shinozaki/Gopalakrishnan/Melynyk to set up consistent streaming capabilities. 

Regarding Claim 3. The combined teachings of Shinozaki/Gopalakrishnan/Melynyk teach the communication system according to claim 2, wherein the first communication line includes a wireless communication line, and the second communication line is configured only from a wired communication line (Gopalakrishnan: the data intermediation devices can be a standalone network element, such a distinct network node (e.g., a different "box") that is connected to the network by wired and/or fiber-optic network connections using network communications protocols such as Internet Protocol and Ethernet, par [0114] and a wireless data network includes access networks in multiple geographies interconnected by a core network. The access network often includes a wireless link (e.g., in the last mile of the network) connecting user client devices to a radio transceiver with additional core network elements connecting the access network to the Internet backbone).

Regarding Claim 5. The combined teachings of Shinozaki/Gopalakrishnan/Melynyk teach the communication system according to claim 3, wherein the transmission apparatus performs the streaming by a user datagram protocol (UDP) to the reception apparatus (Gopalakrishnan: par [0048]).

 grasp a reception state of the streaming in the reception apparatus through a transmission control protocol (TCP) connection (Shinozaki: feedback information can be inserted into a field into which a time stamp is inserted, and into the time stamp field in the RTP header, in RTCP-RR (Receiver Report) packets when using RTP (Realtime-Transfer Protocol)/RTCP (Realtime Transfer Control Protocol) conforming to RFC 1889/1890, and the feedback information can be transmitted to the relay apparatus 20 par [0078]); and 
designate to stop the streaming on a basis of the reception state of the streaming (Shinozaki: discarding data based upon congestion and delays, pars [0095]).

Regarding Claim 7. The combined teachings of Shinozaki/Gopalakrishnan/Melynyk teach the communication system according to claim 6, wherein the circuitry designates to stop the streaming on a basis of at least one of a packet reception interval or a packet loss amount within a predetermined time in the reception apparatus (Shinozaki: the initial stage data transmission from the transmission apparatus to the reception apparatus is performed within the allowable time, par [0080]).


9.	Claims 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan in further view of Melnyk and in further view of Krishnaswamy (US 2011/0296006) (hereinafter as Krishnaswamy).
Regarding Claim 8. The combined teachings of Shinozaki/Gopalakrishnan/Melnyk teach the communication system according to claim 6 above.

However, Krishnaswamy in a similar field of endeavor discloses a cooperative bandwidth aggregation system that uses multipath transport including:
the transmission apparatus performs the streaming by bonding using a plurality of the first communication lines (Krishnaswamy: Fig. 13, [0095]. Bonding of communication paths is performed between devices such as client device and multipath server using wireless communication), 
the circuitry grasps a reception state of the streaming via each of the plurality of the first communication lines in the reception apparatus, and the circuitry designates to stop the streaming on a basis of each of the reception states of the streaming (Krishnaswamy: [0049 - 0051]. When any of the plurality of connection paths of a client device is determined to be in a high congestion state as determined by the Multipath server using round trip time (RTT) analysis, the congested paths are dynamically deleted which stops the streaming on the congested path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnaswamy in Shinozaki/Gopalakrishnan/Melnyk to control different variations of bandwidth skewed across the network communication lines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy to optimize bandwidth performance. 


The combined teachings of Shinozaki/Gopalakrishnan/Melnyk do not explicitly teach wherein the reception apparatus includes a bandwidth estimation circuit that estimates a bandwidth of the network where the streaming is performed, and the circuitry sets a parameter relating to the streaming performed by the transmission apparatus on a basis of the estimated bandwidth of the network.
However, Krishnaswamy in a similar field of endeavor discloses a cooperative bandwidth aggregation system that uses multipath transport including wherein the reception apparatus includes a bandwidth estimation circuit (i.e. performed by the client) that estimates a bandwidth of the network where the streaming is performed (Krishnaswamy: Fig. 1 ‘100’, [0111].User equipment 100 determines an estimated delay for each path utilizing round trip time information), and 
the circuitry  (i.e. performed by the Multipath server) sets a parameter relating to the streaming performed by the transmission apparatus on a basis of the estimated bandwidth of the network (Krishnaswamy: Fig. 13, [0087], [0090]. The Multipath server 1304 utilizes round trip time (RTT) and associated bandwidth information to determine performance parameters when comparing slower versus faster paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnaswamy in Shinozaki/Gopalakrishnan/Melnyk to control different variations of bandwidth skewed across the network communication lines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy to optimize bandwidth performance. 


the bandwidth estimation circuit estimates a bandwidth of the network on a basis of a locating result for congestion in the network (Krishnaswamy: Fig. 13, [0087], [0090]. The Multipath server 1304 utilizes round trip time (RTT) to estimate the bandwidth on the paths in order to locate congestion in the network paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnaswamy in Shinozaki/Gopalakrishnan/Melnyk to control different variations of bandwidth skewed across the network communication lines. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy to optimize bandwidth performance. 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan in further view of Melnyk in further view of Krishnaswamy  and in further view of Lou (US 2016/0381606) (hereinafter as Lou). 

Regarding claim 9, The combined teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy teach the communication system according to claim 8.

However, in the same field of endeavor, Lou shows wherein the circuitry designates to stop the streaming on a basis of each of the reception states of the streaming and a communication scheme in each of the plurality of the first communication lines (Lou: [0035 – 0037]. Streaming to the User Equipment (UE) is interrupted (i.e. briefly stopped) when the UE is networked to a LTE cell interface and encounters a registered WI-FI access point A at which a switchover from LTE to WI-FI occurs. The reception states of each of the LTE and WI-FI interfaces are active for streaming to be occur and the interruption and switchover to take place, in addition the communication scheme for each of the WI-FI networks engaged requires the WI-FI access points to be registered with the LTE network). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing a state of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy with the stopping of the streaming of Lou because in doing so provides an enhanced communication system by allowing the user device to interrupt the user of a primary lower performance network and switch over to a secondary network that provides a potentially higher performance interface.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan in further view of Melnyk in further view of Krishnaswamy and in further view of Oshiba (US 2017/0324635) (hereinafter as Oshiba).


The combined teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy do not explicitly teach wherein the transmission apparatus transmits a packet to the reception apparatus while increasing a transmission rate stepwise every predetermined time, and the bandwidth estimation circuit estimates a bandwidth of the network on a basis of a reception rate of a packet received from the transmission apparatus.
However, in the same field of endeavor, Oshiba shows wherein the transmission apparatus transmits a packet to the reception apparatus while increasing a transmission rate stepwise every predetermined time (Oshiba: Fig. 5 ‘20’, [0053 – 0054]. The transmission apparatus 20 transmits packets pairs at equal intervals and increasing at a constant rate (i.e. transmission rate is increased in steps at preset equal intervals)), and the bandwidth estimation unit estimates a bandwidth of the network on a basis of a reception rate of a packet received from the transmission apparatus (Oshiba: Fig. 5 ‘30’, [0054]. The reception apparatus 30 estimates the available bandwidth on the basis of the determined delay and associated reception rate of the packets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing a state of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy with the increasing of Oshiba because in doing so provides an enhanced communication system by allowing the determination of the estimated bandwidth used to minimize packet loss and ensure video quality.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan in further view of Krishnaswamy and in further view of O’Brien (US 2008/0002669) (hereinafter as O’Brien). 

Regarding Claim 13. The combined teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy teach the communication system according to claim 12.
The combined teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy further teach wherein feedback information can be inserted into a field into which a time stamp is inserted, and into the time stamp field in the RTP header, in RTCP-RR (Receiver Report) packets when using RTP (Realtime-Transfer Protocol)/RTCP (Shinozaki:, par [0078]).
However, the combined teachings of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy do not explicitly teach  wherein the reception apparatus locates congestion in the network on a basis of a delay amount of a real-time transport protocol (RTP) packet.
However, in the same field of endeavor, O’Brien shows wherein the congestion locating unit locates congestion in the network on a basis of a relative delay amount of a real-time transport protocol (RTP) packet (O’Brien: [0361]. Congestion of an RTP packet stream identified based on monitoring the network delay of the RTP packet streams).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing a state of Shinozaki/Gopalakrishnan/Melnyk/Krishnaswamy with the locating congestion of O’Brien because in doing so provides an enhanced communication system by allowing a way to identify congestion which is utilized to manage Quality of Service (QoS) providing a higher level of user experience. 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki in further view of Gopalakrishnan and in further view of Duerring (US 2016/0021157 A1) (hereinafter as Duerring).  

Regarding Claim 15. The combined teachings of Shinozaki/Gopalakrishnan teach the communication system according to claim 14 as discussed above.
The combined teachings of Shinozaki/Gopalakrishnan do not explicitly teach wherein the transmission apparatus is configured as an imaging apparatus that captures a moving image and transmits the captured moving image in real time.
However, Duerring in a similar field of endeavor discloses systems and method for automated real-time Internet streaming and broadcasting including:
wherein the transmission apparatus is configured as an imaging apparatus that captures a moving image and transmits the captured moving image in real time (an automated real-time Internet streaming system can include streaming devices that stream live audio and video user-created content, viewing devices 104 that display the user-created content to a viewer, and servers 106 that receive, store, and stream the user-created content, par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Duerring in Shinozaki/Gopalakrishnan to stream real-time captured media. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Shinozaki/Gopalakrishnan/Duerring to stream immediate and live media content. 





Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	A) Sridhar et al. (US 2018/0375915 A1) discloses a quality-of-experience for adaptive bitrate streaming. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451